Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to Applicant’s communications filed on 17 December 2021. 
Claims 1-20 were previously pending. Claims 1, 2, 4-7, 10, 12, 13, and 15-19 have been amended according to Applicant’s amendments. Claims 8 and 11 have been cancelled. New claims 21 and 22 have been added. Accordingly, claims 1-7, 9, 10, and 12-22 remain pending and are presently under consideration.

Response to Arguments
Applicant’s arguments, see remarks page 1 bottom paragraph through page 2, filed 17 December 2021, with respect to the rejection of claims 1-5, 7-16, and 18-20 under 35 USC 102(a)(1) and claims 6 and 17 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-16, and 18-20 under 35 USC 102(a)(1) and claims 6 and 17 under 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9, 10 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art:  
(1) Kaushik, disclosing obtaining historical storage usage utilization for a set of storage resources, generating model specific capacity predictions using the historical utilization data and modifying the provisioning of resources based in part on the resource capacity prediction.
(2) Brue et al (US 10,228,860 B2) disclosing optimizing storage performance based on modeling I/O based on I/O pattern that is obtained and modeled, adjusting storage operation values based on the modeling. 
(3) Khokhar et al (US11,256,595 B1) disclosing a predictive storage management system utilizing a statistical time-series storage device usage engine to retrieves usage data from a first storage device to 
However, they do not teach the combination of monitoring a real-time data stream of data transferred between user devices and a data structure, wherein the data structure comprises a stacked structure of data objects forming layers in the stacked structure, and wherein the real-time data stream comprises input/output streams of operations for the data structure; determine, in real-time and based on the input/output streams, resource demand on the data structure by determining resource demands on the stacked structure and on each of the layers; monitor data sequencing between the layers of the stacked structure to determine a flow of data between the layers; identify, based on the flow of the data between the layers, dependences between the layers;, determine, based on monitoring the real-time data stream, a change in the resource demand on the data structure, wherein the change in the resource demand comprises new input/output streams of operations for the data structure;  construct, based on theAppl. No.: 16/902,633 Amdt. Dated: December 17, 2021Reply to Office Action of September 20, 2021Page 4 of 13change in the resource demand, a model of the data structure, wherein the model comprises layers, simulate, on the model of the data structure and using the new input/output streams, the change in the resource demand; determine, based on the simulated change in the resource demand, resource usage patterns of the layers of the model; calculate an adaptive data storage resource configuration based on the resource usage patterns of the layers of the model and based on the dependences between the layers of the stacked structure, wherein the adaptive storage resource configuration allocates the new input/output streams to the data structure based on the resource usage patterns of the layers of the model and based on the dependences between the layers of the stacked structure; and deploy the adaptive data storage resource configuration for the data structure at a data storage location, wherein storage resources of the data storage location are allocated based on the adaptive data storage resource configuration, as in independent claims 1, 12, and 18.
Claims 2-7, 9, 10, 13-17, and 19-22 are allowed as being dependent upon, and therefore incorporating therein, the allowable subject matter of their respective independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137